PER CURIAM.
The Glades Owners Association, Inc., appellant, appeals a non-final order denying its motion for injunctive relief. Appellant sought to prohibit appellees from using lap siding in the construction of their house located in The Glades subdivision. We affirm the order denying the motion for a restraining order.
A temporary injunction should be granted sparingly, and only upon the following criteria: (1) the likelihood of irreparable harm upon denial of the injunction; (2) the unavailability of an adequate remedy at law; (3) substantial likelihood of success on the merits; and (4) considerations of public interest, See Spradley v. Old Harmony Baptist Church, 721 So.2d 735, 737 (Fla. 1st DCA 1998); Jacksonville Electric Authority v. Beemik Builders & Constructors, Inc., 487 So.2d 372, 373 (Fla. 1st DCA 1986).
Based upon our review of the limited record presented with this appeal of a non-final order, we conclude appellant has failed to show that denial of the requested restraining order will cause the Glades Homeowner’s Association irreparable harm with no adequate legal remedy.
Accordingly, we affirm the appealed non-final order, and remand this cause for further proceedings on the merits.
JOANOS, LAWRENCE and VAN NORTWICK, JJ., CONCUR.